IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,675


HENRY WATKINS SKINNER, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM THE DENIAL OF DNA TESTING 
IN CAUSE NO. 5216 IN THE 31ST DISTRICT COURT
GRAY COUNTY



Per curiam.

O P I N I O N


	Appellant was convicted of capital murder and sentenced to death in 1995.  This Court
affirmed the conviction and sentence on direct appeal.  Skinner v. State, 956 S.W.2d 532 
(Tex. Crim. App. 1997).  
	In September 2011, appellant filed in the trial court his third motion for
post-conviction DNA testing pursuant to Chapter 64 of the Texas Code of Criminal
Procedure.  The trial court denied the testing, and appellant filed an appeal which was
received by this Court in November 2011.  On June 12, 2012, this Court received a document
entitled "Joint Motion to Vacate and Remand for Submission of an Agreed Proposed Order
for Forensic DNA Testing."  In this document, the parties note that they have reached an
agreement to test the evidence listed in an exhibit attached to the motion.  The agreement
makes the resolution of this appeal regarding the denial of testing unnecessary.
	Therefore, appellant's appeal is dismissed with the understanding that the parties will
file with the trial court their agreed Chapter 64 motion to engage in forensic testing.

Delivered:	June 20, 2012
Do Not Publish